DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 02/28/22, with respect to the rejection of claims 1-2 and 8-12 under 35 U.S.C. 102(a)(1) as being anticipated by Colston, Jr. et al. (US 2011/0086780) have been fully considered and are persuasive.  Applicant has amended claim 1 to recite “wherein the identification section includes an identification mark associated with the first injection port provided on the surface of the specimen processing chip at least one of on or substantially proximate to the first injection port, and wherein the identification section is absent from the surface of the specimen processing chip at least one of on or substantially proximate to the second injection port”. Applicant then argued that the features of amended claim 1 are not taught by the prior art Colston.  See pages The Examiner agrees, therefore the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.  The Examiner further notes Applicant’s arguments with respect to claim 12 on pages 8-9 of arguments and directs Applicant to Paragraphs 14-15 below. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Colston, Jr. et al. (US 2011/0086780) in view of Zhang et al. (US 2015/0360224).
Regarding claims 1, 3, and 8 – Colston teaches a system for forming emulsions that includes multiple embodiments of a microfluidic device having multiple wells connected by a flow path. The embodiments of the device most relevant to the instant claims are shown in Figures 22-24, 26-32, and 43-45.  As shown in Figures 43-45, Colston teaches a cartridge (1700) having a plurality of first and second injection ports (wells 1728, 1736, 1738) connected to a plurality of second wells (1740a-1740e) by a flow path (1726) having a narrower diameter than the wells such that the first liquid feed port has a diameter than is smaller than a diameter of the first injection port and the second liquid feed port has a diameter than is smaller than a diameter of the second injection port.  The second wells may also act as inlet or outlet ports. The Examiner submits the difference in height between the first (higher) wells (1728, 1736, 1738) and the remaining (lower) wells (1740a-1740e) is an identification configured to distinguish between ports based on the height of the wells.  Colston does not teach an identification mark associated with the first injection port provided on the surface of the specimen processing chip at least one of on or substantially proximate to the first injection port, and wherein the identification section is absent from the surface of the specimen processing chip at least one of on or substantially proximate to the second injection port. 
Zhang teaches a microfluidic device for evaluating a sample having a tissue chamber connected to a plurality of inlet and outlet channels. The embodiments of the microfluidic device most relevant to the instant claims are shown in Figures 1A-5 and described in Paragraphs 0045-0060.  As shown in the Figures - especially 1A and 4C - the microfluidic device may include a plurality of inlet ports (30) and plurality of outlet ports (32) connected by a plurality of channels (20, 22).  In Paragraph 0052, Zhang teaches providing fiducial markings (34) that may be arranged in any pattern about or around each of the various ports (and other elements) to identify the elements during use. The Examiner submits it would have been obvious to one or ordinary skill in the art at the time of the effective date of the invention to combine the fiduciary markings from Zhang with the device of Colston.  One of ordinary skill in the art at the time would add the fiducial markings to the device of Colston to identify the various ports as taught by Zhang. With respect to the identification marking being absent from certain ports, the Examiner further submits that it would have been obvious to one of ordinary skill in the art to NOT provide a fiducial mark as one of a finite number of predictable solutions – the fiducial marking being present or absent – having a reasonable expectation of success for the function of identifying certain elements of the device. 
Regarding claim 2 — The Examiner submits the wells are capable of holding a liquid containing a
living body-derived specimen. See Paragraphs 0527-0543 of which detail the use of the cartridge with
cellular material to perform reactions such as PCR.
Regarding claim 4 – Colston teaches a sample carrier (1728) that holds a first liquid and also receives a reconstitution solution from the reservoir chamber (1736).  See Paragraphs 0536-0537. The Examiner considers the reconstitution solution to meet the limitation of “a component corresponding to the inspection item of a specimen inspection” as recited in the claim.
Regarding claims 6 and 7 – Zhang teaches etched fluorescent markings as the fiducial markers in Paragraphs 0049-0059
Regarding claims 9 and 10 — Figures 43 and 44 show a first well (1728) having a recessed
opening portion within the body (1722) that contains a filter (1730) . Figures 43 and 44 also show a
recessed portion of the second wells (shown holding pellet 1742e) that is also recessed within the body
(1722).
Regarding claim 11 — Colston teaches first and second injection ports (wells 1732, 1736, 1738)
having an opening with a round shape. The Examiner submits this shape is capable of accommodating
the tip of an injection tool. See Figures 43-45.
Regarding claim 12 — Figures 43-45 of Colston show the first and second injection ports in a row
in the thickness direction of the cartridge.  Applicant has argued that Colston does not teach the first and second injection ports having the same height.  See page 9 of Applicant’s Remarks. The Examiner respectfully disagrees and notes that the Examiner considers the wells (1728, 1736, 1738) to be first and second injection ports which are the same height.  See also Paragraphs 6-10 of the Non-Final Rejection mailed 10/01/21 which describe the wells (1736 and 1738) as first and second injection ports. 
Regarding claims 13 and 14 – Colston teaches every element of claims 13-14 except for a plurality of unit flow path structures including the first well, second well, and flow path. As noted above in Paragraph 5-11, Colston teaches a plurality of additional, different embodiments of their processing device in Figures 22-32 and Paragraphs 0275-0309. The embodiments of the device shown in Figures 22, 23, 27 and 30 teach devices having an array of unit flow path structures that includes a first well and second well connected by a flow path. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the plurality of flow paths as taught by the embodiments shown in Figures 22-32 with the sample cartridge shown in Figures 43-45. One of ordinary skill in the art would provide a plurality of flow paths as taught in the embodiments shown in Figures 22, 23, 27 and 30 to the embodiment shown in Figures 43-45 to provide an array that processes additional samples simultaneously.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Colston, Jr. et al. (US 2011/0086780) in view of Zhang et al. (US 2015/0360224) and further in view of Pfost (US 6,485,690). Colston and Zhang, as combined above in Paragraphs 7-16, teach every element of claims 15-16 except for the specific pitch of the well array. Pfost teaches a fluid sample processor. The embodiment of the device most relevant to the instant claims are shown in Figures 1-10 and 19-29 (see especially Figs 1-5) and described in column 5-14. As shown in Figures 1-5, the processing device includes a plurality of layers having wells in a standard microplate format. In column 13, lines 32-64, Pfost teaches that there are many options for well format including standard formats having a certain pitch for mating with automated dispensers and reservoir plates. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the standard microplate well pitch from Pfost with the combined device of Colston and Zhang. One of ordinary skill in the art at the time would add the standard well pitch to the combined device of Colston and Zhang in order to allow do mating with automated equipment and reservoir plates as taught by Pfost. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Colston, Jr. et al. (US 2011/0086780) in view of Zhang et al. (US 2015/0360224) and further in view of Nova et al. (US 5,751,629). Colston and Zhang, as combined above in Paragraphs 7-16, teach every element of claim 17 except for the identification section being provided in the well. Nova teaches a memory device that can be placed on a container and used to provide information about processing the container. See Abstract and column 5-7 and 11. In column 5-6, Nova teaches a memory or data storage device with a remote programmable memory. In column 11, lines 21-32, Nova teaches the memory tag may be placed inside the well of a microtiter plate to provide information about processing the plate. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the memory element inside the well from Nova with the device of Colston. One of ordinary skill in the art would add the memory to the combined device of Colston and Zhang to provide a remotely readable/writable memory in the well with information about processing the plate as taught by Nova. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        June 02, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798